Citation Nr: 1524727	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-45 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for aortic valve replacement.

2.  Entitlement to service connection for an aortic aneurysm and aortic arch reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Regional Office (RO) has indicated that the Veteran served on active duty from February 1971 to February 1973 and from September 1977 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) RO in Philadelphia, Pennsylvania, which denied entitlement to service connection for aortic valve replacement, aortic aneurysm and aortic arch reconstruction.

The Veteran asserts that his private cardiovascular surgeon advised that his heart conditions started "long before the date of surgery and this would have been when [he] was serving on active duty."  He also asserts that although he underwent surgery in 2003, he was diagnosed as having a tremor during active duty service, which was called an "aortic tic" and that his heart condition is not congenital.  See March 2009 Notice of Disagreement; November 2009 VA Form 9; April 2015 Statement of Representative located in VBMS.

The Veteran's service treatment records (STRs) document that he was diagnosed with a murmur in December 1989.  STRs associated with the claims file include Reports of Medical Examinations dated in February 1973, May 1976, August 1983, and January 1990.  The Veteran's February 1973 separation examination does not note any heart conditions.  In his August 1983 Report of Medical History, the Veteran requested a referral to the "cardiovascular section."  A January 1990 Report of Medical History notes the Veteran had an abnormal heart.  A March 1990 STR shows the Veteran underwent exercising testing to determine the state of his heart and its circulation.  

A review of the claims folder reveals that the RO initially requested the Veteran's STRs in June 2008 from September 1, 1977 to July 31, 1995.  Additionally, the January 2009 rating decision indicates that the evidence included STRs from February 23, 1971 to July 31, 1995.  The evidence of record includes the Veteran's DD 214 for active duty service from February 23, 1971 to February 26, 1973.  Neither a DD 214 for active service until July 31, 1995 nor the Veteran's entrance examination(s) are associated with the claims file.  These records should be obtained.

In this regard, the Board acknowledges that pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, once the RO obtains the Veteran's entrance examination(s), if it is found that no heart condition was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In 2003, the Veteran underwent surgery for aortic valve replacement.  In March 2008, Dr. A.R.W., a private physician, diagnosed the Veteran with bicuspid aortic valve with moderate aortic stenosis and moderate aortic insufficiency.

With respect to the Veteran's claimed conditions, he underwent a VA examination in December 2008 (with a July 2013 addendum).  See July 2013 Addendum located in VBMS.  The examiner diagnosed bicuspid aortic valve status post replacement and opined that this "condition would be considered one that the Veteran was born with.  Military nexus is evident, coincidental."  Additionally, the examiner opined that she was unable to resolve the issue without resort to speculation.  The examiner also diagnosed aortic aneurysm post aortic root repair and opined that the "condition complicat[ed] bicuspid aortic valve historically.  Military nexus would be considered speculative, more likely a later complication."  The examiner also opined that she was unable to resolve the issue without resort to speculation.  

Thereafter, in a July 2013 addendum, the 2008 VA examiner opined that "the development of [the Veteran's] aneurysm, given the enormity of the aneurysm, would have been expected in hindsight to have been a condition that at least as likely as not (greater than 50% probability), would have been developing x years prior to the 2003 surgery."

In a December 2013 action, the RO found that the 2008 VA examiner's addendum was inadequate.  Specifically, the RO determined that the examiner's opinion that military service aggravated the Veteran's current condition was without rationale.  Additionally, it was unclear as to what condition the examiner was referring.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another VA examination to clarify the diagnoses and the examiner's opinion with a specialist, particularly as to whether such is a congenital or development defect or disease, or whether such conditions are traceable to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other records repository as appropriate, and request the Veteran's entrance and separation examinations associated with his active duty service and associate them with the claims file.  

Additionally, undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Records of any additional treatment identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After the completion of development sought in paragraph 1, schedule the Veteran for a VA examination with a cardiologist to determine the nature and etiology of the Veteran's bicuspid aortic valve and aortic aneurysm conditions, and whether such are congenital defects or diseases and/or are related to his period of military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.
   
   The examiner should address the following:

(a)  Whether based on review of the claims file, particularly the service treatment records, as well as examination and interview of the Veteran that his bicuspid aortic valve and aortic aneurysm conditions, and/or other diagnosed condition is a congenital defect, congenital disease, or neither (i.e., it was acquired)?  (A congenital defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion(s) reached.  

(b)  If the examiner determines that such was a congenital defect, the examiner should opine whether there was any super-imposed disease that began during or is otherwise the result of the Veteran's military service, including either of the previously noted diagnoses?  (The usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as a super-imposed disease.  38 C.F.R. § 3.306 (2014).)

(c)  If the examiner determines that such was a congenital disease, the examiner should opine whether the diagnosed disorder first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after discharge from service.

(d)  If the examiner determines that the Veteran's disorder/disability is not congenital in nature (i.e., it is acquired), then the examiner is to take as conclusive fact that the Veteran was sound on enlistment into service as to this condition, unless otherwise noted on the Veteran's service entrance examinations.  See 38 U.S.C.A. § 1111 (West 2014).  

The examiner should then opine whether the Veteran's diagnosed condition/disorder/disability more likely, less likely or at least as likely as not (50 percent or greater probability) began during or is otherwise related to military service, to include the murmur noted during active military service in the Veteran's December 1989 service treatment record.  The examiner should also opine as to what heart condition(s) the 2008 VA examiner determined was aggravated by military service.  The cardiologist should specifically address the Veteran's heart murmur diagnosed in service and whether it was the first manifestation of the Veteran's current diagnosed condition.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issues on appeal.  If a benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

